              Entered on Docket January 15, 2019
                                                                         Below is the Order of the Court.



                                                                         _____________________
                                                                         Brian D. Lynch
                                                                         U.S. Bankruptcy Judge
                                                                         (Dated as of Entered on Docket date above)




         _____________________________________________________________________________




Form oifp (05/2017)
                                    UNITED STATES BANKRUPTCY COURT
                                         Western District of Washington
                                             1717 Pacific Avenue
                                                  Suite 2100
                                              Tacoma, WA 98402

In
Re:                                                          Case Number: 18−43306−BDL
       Deborah Anne Miller                                   Chapter: 7

       Debtor(s).

         ORDER ON DEBTOR'S APPLICATION FOR WAIVER OF THE CHAPTER 7 FILING FEE

Upon consideration of the Debtor's "Application for Waiver of the Chapter 7 Filing Fee", the court orders that the
application be:

DENIED. Debtor's income at filing exceeds the limits for a fee waiver under 28 USC Sect. 1930(f). Moreover, Debtor
has other funds available (i.e. bank account, tax refunds) to pay the filing fee.
Per Fed. R. Bankr. P. 1006(b)(2), Debtor must pay the filing fee in full within 180 days from the petition date. The
debtor shall pay the Chapter 7 filing fee according to the following terms:

$112.00 on or before January 25, 2019
$112.00 on or before February 25, 2019
$111.00 on or before March 26, 2019


Until the filing fee is paid in full, the Debtor(s) shall not make any additional payment or transfer any additional
property to an attorney or any other person for services in connection with this case.

IF THE DEBTOR FAILS TO TIMELY PAY THE FILING FEE IN FULL OR TO TIMELY MAKE
INSTALLMENT PAYMENTS, THE COURT MAY DISMISS THE DEBTOR'S CHAPTER 7 CASE.

NOTE: Personal checks tendered for payment of filing fees will not be accepted from Debtor(s). The court also does
not accept credit or debit cards from Debtor(s). Please submit your payment in the form of a cashier's check or money
order made payable to the U.S. Bankruptcy Court.


                                                    ///End of Order///
